DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on August 3, 2021.
3.	Claims 1, 23 and 40 have been amended as follows: 

  	1. (Currently Amended) A layer 2 processing method applied for a central unit (CU), comprising:
sending channel reconstruction indication information to a distributed unit (DU);
 	receiving a response message sent by the DU;
generating a Radio Resource Control (RRC) reconfiguration message based on the response message; and
sending the RRC reconfiguration message to a user equipment (UE), and performing, by the UE, a corresponding operation;
wherein the sending channel reconstruction indication information to a distributed unit (DU) comprises:

wherein the layer 2 reset indication information or the synchronization reconfiguration indication information is used to instruct the DU to perform a layer 2 reset operation or to instruct the DU to perform a synchronization reconfiguration operation;
wherein the sending layer  2 reset indication information or synchronization  reconfiguration indication information to the DU comprises:

sending the layer 2 reset indication information or the synchronization reconfiguration indication information to the DU through a UE movement instruction message; 
wherein the sending the layer 2 reset indication information or the synchronization reconfiguration inclination information to the DU through  a UE movement instruction message comprises:
sending implicitly the layer 2 reset indication information or the synchronization reconfiguration indication information to the DU by not carrying an RRC message in the UE movement instruction message: or 
sending the layer 2 reset indication information or the synchronization reconfiguration indication information to the DU by indicating that a handover target cell is a current serving cell in the UE movement instruction message.

23.    (Currently Amended) A layer 2 processing method applied for a DU, comprising: 
 	receiving channel reconstruction indication information sent by a CU; sending a response message to the CU, generating an RRC reconfiguration message by the CU based on the response message, and sending the RRC reconfiguration message to a UE, so that the UE performs a corresponding operation, 
wherein the receiving channel reconstruction indication information sent by a CU comprises:
receiving layer 2 reset indication information or synchronization reconfiguration indication information sent by the CU,
wherein the layer 2 reset indication information or the synchronization reconfiguration indication information is used to instruct the DU to perform a layer 2 reset operation or to instruct the DU to perform a synchronization reconfiguration operation; 
wherein the receiving layer 2  reset indication information or synchronization reconfiguration indication information sent by the CU comprises:

receiving the layer 2 reset indication information or the synchronization reconfiguration indication information sent by the CU through a UE movement instruction message; 

receiving the layer 2 reset indication information or the synchronization reconfiguration indication information sent implicitly by the CU by not carrying an RRC message in the UE movement instruction message: or 
receiving the layer 2 reset indication information or the synchronization reconfiguration indication information sent the CU by indicating that a handover target cell is a current serving cell in the UE movement instruction message.

 	40. (Currently Amended) A CU, comprising a wired interface, a memory, a processor, a transceiver, and a computer program stored on the memory and executed by the processor, wherein,
the wired interface is configured to send channel reconstruction indication information to a DU and receive a response message sent by the DU;
the processor is configured to read a program in the memory and perform a process of generating an RRC reconfiguration message based on the response message;
the transceiver is configured to send the RRC reconfiguration message to a UE, and the UE performs a corresponding operation,
wherein the wired interface is further configured to send layer 2 reset indication information or synchronization reconfiguration indication information to the DU, 

 	wherein the wired interface is further configured to: 

layer 2 reset indication information or the synchronization reconfiguration indication information to the DU through a UE movement instruction message;
 	wherein the wired interface is further configured to: implicitly send the layer 2
reset indication information or the synchronization reconfiguration indication
information to tire DU by not carrying an RRC message in the UE movement
instruction message; or send the layer 2 reset indication information or the synchronization reconfiguration indication information to the DU by indicating that a
handover target cell is a current serving ceil in the UE movement instruction message.
Allowable Subject Matter
4.	Claims 1, 5, 8-14, 16, 18-20, 22, 23, 40, 62, renumbered as 1-17, are allowed.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Examiner, Art Unit 2477